Citation Nr: 0802516	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-14 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
anterior cruciate ligament, with medial collateral ligament 
tear, of the left knee from July 9, 2001.

2.  Entitlement to a disability evaluation in excess of 10 
percent prior to March 25, 2002, for anterior cruciate 
ligament, with medial collateral ligament tear, left knee, 
with partial meniscectomy.

3.  Entitlement to a disability evaluation in excess of 20 
percent, prior to and after August 16, 2002, for anterior 
cruciate ligament, with medial collateral ligament tear, left 
knee, with partial meniscectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran's case was previously before the Board in May 
2004.  It was remanded at that time for additional 
development.  The development included the requirement for 
the RO to issue a statement of the case (SOC) to the veteran 
in regard to his claim for service connection for an inguinal 
hernia.  If the benefit was not granted, and the veteran 
perfected the appeal of that issue, the issue should be 
returned to the Board.

The RO issued the SOC on August 10, 2004.  As the veteran's 
initial claim was denied in July 2002, and notice of the 
rating action was provided that same month, the veteran had 
60 days after the SOC was issued to perfect his appeal 
regarding the hernia issue.  See 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302, 20.303 (2007).  

A review of the claims folder does not show that a response 
to the SOC was received within the 60 days.  Accordingly, in 
the absence of evidence of a timely appeal, the issue of 
service connection for an inguinal hernia is not for 
appellate consideration.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200; Roy v. 
Brown, 5 Vet. App. 554 (1993).

The issues on appeal at the time of the Board remand from May 
2004 included: entitlement to initial higher evaluations for 
anterior cruciate ligament with medial collateral ligament 
tear, left knee, with partial meniscectomy: compensable from 
July 9, 2001 to March 24, 2002; in excess of 10 percent from 
March 25, 2002 to August 15, 2002; in excess of 20 percent 
from August 16, 2002 to November 20, 2002; and in excess of 
10 percent on and after February 1, 2003.

The veteran's disability evaluation was increased in October 
2004 when he was assigned a 20 percent evaluation from 
February 1, 2003.

The styling of the issues has been changed to reflect the 
current posture of the case.  

Finally, the veteran testified before a Veterans Law Judge in 
December 2003.  The Veterans Law Judge left the Board 
subsequent to the remand of May 2004.  The veteran was 
apprised of this and offered the opportunity to have a new 
Board hearing in June 2007.  See 38 C.F.R. § 20.707 (2007).

The veteran was given 30 days to respond to the letter.  The 
veteran failed to respond.  Accordingly, no new hearing will 
be provided in this case under 38 C.F.R. § 20.707.


FINDINGS OF FACT

1.  The veteran underwent a meniscal repair in 1994.

2.  His claim for service connection was received on July 9, 
2001.  The veteran's service-connected left knee disability 
is considered to be symptomatic following his meniscal repair 
from the date of claim.  The symptoms are manifested by 
complaints of off and on pain.

3.  The veteran demonstrated increased symptomatolgy of 
diffuse tenderness and soft tissue swelling as of August 16, 
2002.

4.  The veteran manifested evidence of a compensable 
limitation of flexion of the left knee at the time of a VA 
examination of October 23, 2002.

5.  The veteran had arthroscopic surgery on his left knee on 
November 21, 2002.  He received a temporary 100 percent 
evaluation from that date to January 31, 2003.

6.  The veteran's left knee disability has been manifested by 
complaints of pain, fatigue, and weakness, with objective 
evidence of atrophy, and limitation of motion since February 
1, 2003.

7.  The evidence of record shows that the veteran's 
limitation of flexion no longer supported a separate 
compensable disability evaluation at the time of a VA 
examination of August 19, 2004, and thereafter.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for 
anterior cruciate ligament, with medial collateral ligament 
tear, of the left knee from July 9, 2001, have been met.  38 
U.S.C.A. §§ 1155, 7105 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 
5259, 5260, 5261, 5263 (2007).

2.  The criteria for a disability evaluation in excess of 10 
percent for anterior cruciate ligament with medial collateral 
ligament tear, left knee, with partial meniscectomy, prior to 
August 16, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
7105; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71, 4.71a, Diagnostic 
Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261.

3.  The criteria for a disability evaluation in excess of 20 
percent for anterior cruciate ligament with medial collateral 
ligament tear, left knee, with partial meniscectomy, prior to 
or after August 16, 2002, have not been met.  38 U.S.C.A. §§ 
1155, 7105; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261.

4.  The criteria for a separate 20 percent disability 
evaluation for limitation of flexion of the left knee is met 
for the period from October 23, 2002, to August 18, 2004.  
38 U.S.C.A. §§ 1155, 7105; 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.71, 4.71a, Diagnostic Codes 5258, 5260, 5261, VAOPGCPREC 9-
98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from September 1989 to 
December 1990.  The veteran's service medical records (SMRs) 
show that he suffered an injury to his left knee as the 
result of a motor vehicle accident (MVA) in October 1990.  He 
was seen on an orthopedic consult for complaints of left knee 
pain on October 8, 1990.  X-rays of the left knee were 
normal.  However, the veteran was diagnosed with a complete 
tear of the anterior cruciate ligament (ACL) and the median 
collateral ligament (MCL).  His treatment was to consist of 
physical therapy (PT) and the wearing of a knee brace locked 
at 30 degrees.  

The veteran was seen on a PT consult later in October 1990.  
He was noted to have an active range of motion for the left 
knee of 0 to 120 degrees.  He had some areas of pain and 
tenderness.  The assessment was Grade III ACL/MCL tear.  The 
veteran was to continue with active range of motion exercises 
and to continue wearing his knee brace locked at 30 degrees.  
The veteran was seen by orthopedics in November 1990.  He was 
noted to be doing well.  He had resumed running and was 
active in sports.  The impression was status post [tear] of 
the ACL/MCL, doing well.  

An outpatient entry from January 1991 again noted that the 
veteran was doing well.  A PT consult from April 1991 
reported that the veteran said he no longer had any symptoms 
for the left knee.  He was discharged from PT.  The veteran's 
separation physical examination did not report any 
abnormalities of the left knee on examination in October 
1991.  The examiner did note on the Report of Medical History 
that the veteran had had a partial tear of the ACL/MCL but 
had done well with just rehabilitation.

The veteran submitted his initial claim for VA disability 
compensation benefits in July 2001.  He was seeking benefits 
for his left knee injury in service.  He did not list any 
post-service treatment.  However, the veteran submitted 
treatment records from the Montgomery Surgical Center in 
August 2001.  The records related to treatment provided in 
July 1994.  The veteran underwent arthroscopic surgery 
related to internal derangement of the left knee.  The 
operative report noted that the ACL was intact.  There was no 
reference to the MCL.  The veteran's meniscus was repaired.  

The veteran provided authorization for the RO to request 
records from Maxwell, Alabama, Air Force Base.  A negative 
response was received in October 2001.

The RO wrote to the veteran and asked that he provide 
information on sources of treatment records in September 
2001.  The RO wrote a second time requesting such information 
in November 2001.  The veteran provided authorization for the 
RO to request records from Prattville Baptist West Hospital 
and the University of Alabama at Birmingham, Alabama (UAB), 
that same month.  

The RO requested records from both facilities in January 
2002.  The RO wrote to the veteran and informed him that 
neither facility had responded to the request for records as 
of April 2002.  He was urged to contact the facilities to 
have them send the medical records.  

Despite the RO's letter to the veteran, there is associated 
with the claims folder two responses from UAB wherein no 
records for the veteran could be found.  The first response 
was received in February 2002 and the second in April 2002.  
There is also a negative reply from Prattville that was 
received in April 2002.  The Board notes that the veteran 
listed these two sources of records on his original claim.  
The records related to treatment provided to him in October 
1990.

The veteran did not respond to the RO's letter for his help 
in obtaining the records.  The veteran also failed to report 
for a VA examination scheduled in April 2002.

Associated with the claims folder are VA treatment records 
for the period from November 2001 to January 2002.  The 
records relate to the diagnosis, and treatment of, a hernia.  
There was no mention of the veteran's left knee.

The RO granted service connection for the veteran's left knee 
disability by way of a rating decision dated in July 2002.  
The disability was characterized as ACL with MCL tear of the 
left knee.  The veteran was awarded a noncompensable 
disability evaluation.  The RO used Diagnostic Code 5259, 
pertaining to removal of semilunar cartilage, to rate the 
disability.  38 C.F.R. § 4.71a (2007).  The rating was based 
on the SMRs and the other evidence of record relating to the 
left knee.

The veteran was afforded a VA examination in October 2002.  
The history of his left knee injury in service was noted.  
The veteran said the injury bothered him up to 1994 when his 
knee began locking.  He had surgery at that time.  He said he 
continued to experience pain and popping in his knee.  He 
would experience severe pain if he tried to play basketball 
or do anything as vigorous.  He reported having pain if he 
stood more than an hour or if he walked a short distance.  He 
said he would experience pain in the 8-9 range and his least 
pain was 4-5.  The veteran said that he wore a knee brace any 
time he was up and around.  He said his knee did not swell to 
any degree but that pain limited his motion.  His only 
medication was Ibuprofen.  The veteran said he had worked on 
different jobs but had had to modify his work by limiting his 
standing and walking time.  He was currently unemployed but 
this was not said to be related to his left knee disability.

The examiner said that the veteran walked with a severe limp 
that favored his left leg.  The veteran had an active range 
of motion for the right knee of 0 to 135 without pain.  By 
comparison, there was a range of motion for the left knee of 
0 to 60 degrees with significant pain from 30 to 60 degrees.  
The examiner stated there appeared to be no instability of 
the left knee.  There was moderate tenderness along the lower 
aspect of the patella, both medially and laterally.  X-rays 
of the left knee were said to be normal.  The diagnosis was 
internal derangement of the left knee with moderately severe 
functional loss.  

The veteran submitted VA treatment records in December 2002.  
The records included the results of a magnetic resonance 
imaging (MRI) of the left knee done in September 2002.  The 
report stated that the cruciate and collateral ligaments were 
intact.  However, there was a small Grade III tear of the 
medial meniscus.  There was normal patella and femoral 
cartilage.  The treatment records related to surgery on the 
left knee and follow-up from November to December 2002.  The 
veteran underwent a left knee arthroscopy and partial 
meniscectomy in November 2002.  

Associated with the claims folder are VA treatment records 
for the period from January 2002 to January 2003.  The 
veteran was seen in March 2002 with a complaint of knee pain 
from time to time.  A similar entry was made in August 2002.  
The veteran was seen with complaints of pain and locking of 
the knee in September 2002.  The examiner noted that there 
was no instability and the veteran had a range of motion of 
0-110 degrees.  An entry dated in October 2002 noted the 
results of the MRI of September 2002.  The veteran was also 
reported to have pain and swelling in his knee.  The 
veteran's surgery was noted in entries from November 2002.  
The veteran was seen in the physical medicine and 
rehabilitation service (PM&RS) in December 2002.  The veteran 
wore a hinged knee brace and walked with a cane.  He reported 
occasional buckling of his knee.  The veteran was noted to 
have some effusion superior to the patella as well as some 
mild effusion of the lateral patella area.  He had an active 
range of motion of -5 degrees of extension to 90 degrees of 
flexion.  There was some atrophy of the quadriceps noted.  
The veteran was to attend therapy and do home exercises to 
improve his leg strength and range of motion.  Finally, the 
veteran was seen by his surgeon in January 2003.  There was 
no effusion or tenderness at the joint lines on examination.  
There was slight tenderness at the anterior medial femoral 
condyle.  The veteran was to return to clinic as necessary.

The RO issued a rating decision in May 2003.  The rating 
decision addressed several issues that all related to the 
veteran's service-connected left knee disability.  He was 
granted a 10 percent disability evaluation under the original 
disability established in July 2001.  He was given the 10 
percent rating from March 25, 2002, to August 15, 2002.  He 
was then given a 20 percent disability rating under 
Diagnostic Code 5258, for disabilities involving dislocated 
semilunar cartilage with frequent locking episodes, pain and 
effusion of the joint.  He was assigned a 100 percent 
disability evaluation for the period from November 21, 2002, 
to January 31, 2003.  This was to compensate him for his 
rehabilitation period after his left knee surgery in November 
2002.  See 38 C.F.R. § 4.30 (2007).  Finally, the veteran was 
assigned a 10 percent evaluation as a residual from February 
1, 2003.  The latter evaluation was again for ACL with MCL 
tear of the left knee, now with partial meniscectomy.  The 
evaluation was under Diagnostic Code 5259.

The veteran was issued a statement of the case in May 2003.  
He perfected his appeal that same month.  The veteran did not 
express any specific argument regarding his claim.

The veteran testified at a hearing before a Veterans Law 
Judge in December 2003.  The veteran testified about his 
surgery from November 2002.  He said the surgery did not 
repair his torn ligaments.  He said his knee was locking or 
catching like it was before the surgery but he felt it was 
more unstable.  The veteran said it was very loose.  He wore 
a brace every day and felt his knee joint would be very 
unstable without the brace.  He related that he had an 
incident that required him to walk about one mile to work.  
He said he had a lot of pain from that experience.  He made 
reference to losing time from work but did not provide any 
specific information.  The veteran said he had not seen a 
doctor for his left knee in approximately 6-7 months because 
it took time to get an appointment.  

The veteran further testified that he worked through a group 
called Labor Finders.  It was like a temporary job service 
and they would find him employment.  Some weeks it was a 40-
hour work week, some weeks not.  The veteran said he 
previously had been employed as a cook for several months.  
He quit that job because of the amount of standing involved.  
He then worked for a transmission company.  He did not 
provide a direct answer to why he no longer worked there but 
his left knee was factor at work.  The veteran said he 
averaged 32 to 36 hours per work under his current employment 
arrangement.  The veteran's representative questioned the 
veteran's knee disability being evaluated under Diagnostic 
Code 5259 as he felt the primary symptom now was instability.  

The Board remanded the veteran's case for additional 
development in May 2004.  The RO wrote to the veteran and 
asked that he identify any source of treatment so that the 
records could be obtained in August 2004.

The veteran was afforded a VA examination, also in August 
2004.  The examiner noted that he had reviewed the claims 
folder as part of the examination.  The veteran's history of 
a left knee injury in service and surgery in 1994 was 
recounted.  The veteran was said to have done well until 
1998-1999 and that he sought treatment from VA in 2002.  The 
results of the September 2002 MRI were noted as was the 
arthroscopic surgery in November 2002.  The veteran said he 
developed problems with his knee about 8-9 months after 
surgery and was given a brace.  He said he could not kneel or 
squat.  He also said that he had flare-ups twice a month that 
would be precipitated by increased walking, kneeling or 
squatting.  He took over-the-counter (OTC) drugs for relief.  
He said he used a cane on occasion and was able to walk about 
a quarter of a mile.  The veteran said he last worked in June 
2004.  He did not relate his current employment status to his 
left knee disability.  

The examiner stated that the veteran walked with a marked 
limp and that he leaned heavily on his cane when observed.  
The examiner commented that the veteran had said he only 
occasionally used a cane.  The veteran had a range of motion 
of 0 to 140 degrees for his right knee.  He had extension to 
0 degrees for the left knee.  He had active flexion to 85 
degrees and passive flexion to 135 degrees.  There was no 
patellofemoral crepitus or pain.  The veteran had a negative 
anterior and posterior drawer sign as well as negative medial 
and lateral McMurray's signs.  No medial or lateral 
instability was noted.  The examiner said there was 1/2-inch 
atrophy of the left quadriceps.  He also said there appeared 
to be a moderate increase in the loss of motion after 
repetitive movement, secondary to pain and fatigue.  The 
veteran was said to have tenderness, both medially and 
laterally, at the joint line.  The veteran would not attempt 
to kneel or squat because of fear of pain.

The examiner said that x-rays of the left knee showed minimal 
osteophyte formation along the lateral joint line.  The joint 
space was well-maintained in both the medial and lateral 
compartments.  The diagnosis was post partial resection of 
the medial and lateral menisci of the left knee.  The 
examiner further opined that the veteran's left knee 
disability involved joint and muscle structures as well as 
nerves.  He said the veteran's left knee disability caused 
weakened movement and fatigability to a moderate degree.  He 
said the veteran could perform average employment in a civil 
occupation.  He said there was discomfort manifested at the 
extremes of flexion of the left knee, although the veteran 
moaned throughout the entire examination with any movement.  
The examiner again noted the 1/2-inch atrophy but said there 
was no skin or other manifestation of the disability.  He 
concluded that the veteran had a mild to moderate functional 
impairment due to pain from his service-connected left knee 
disability.  

Associated with the claims folder are VA records for the 
period from May 2003 to August 2004.  The veteran was seen 
for complaints of knee pain in May 2003.  In July 2004 he 
asked for a new knee brace because the old one was worn out.  
The physician recommended that the veteran not kneel or 
squat.  

The RO issued a rating decision in October 2004.  The rating 
decision increased the veteran's disability evaluation to 20 
percent from February 1, 2003.  This was the date after the 
expiration of the 100 percent evaluation under 38 C.F.R. 
§ 4.30 that was previously granted in May 2003.  The RO also 
evaluated the disability under Diagnostic Code 5258.  The 
disability was characterized as ACL with MCL tear, left knee, 
with partial meniscectomy.

Associated with the claims folder are VA treatment records 
for the period from March 2002 to July 2004.  Many of the 
2002 and 2003 entries are duplicates of those already of 
record.  The veteran was issued a cane in October 2002.  Also 
included were radiograph reports for x-rays of the left knee 
in April 2002, May 2003, and August 2004.  The veteran was 
said to have a normal knee on all three reports.  There was 
no mention of osteophytes on any of the reports, specifically 
the report from August 2004, despite the comments by the VA 
examiner in August 2004.  

The veteran was afforded a VA examination in May 2006.  The 
veteran said he was now a full-time student at a local 
university.  His history of a knee injury in service and 
surgeries in 1994 and 2002 was recounted.  The veteran said 
he was told that he had torn his ACL and MCL ligaments in 
service.  The veteran currently complained of a slight 
numbness to the lateral aspect of the left knee.  He said his 
pain was concentrated in the area of his patella.  The 
examiner said the veteran "graded" his left knee pain as a 
5-6 and continuous with associated weakness, stiffness, 
swelling, giving way, fatigability, and lack of endurance.  
The veteran said that his pain would increase to "10+" 
three to four times a week and last for two to three hours.  
The precipitating factors included not wearing his brace, or 
stooping and bending.  He could alleviate his pain by wearing 
his knee brace, using Tylenol or Motrin.  The veteran said he 
had an additional "25%" limitation of motion/functional 
impairment with a flare-up.  He said he used his brace at all 
times and his cane periodically - he did not have a cane at 
the examination.  The veteran said he could walk about 50 
yards without resting.  He also reported an intermittent 
subluxation of his knee.  

The veteran reported his pain level as a six at the time of 
the examination.  The examiner said there was some mild 
swelling of the left knee.  There was no obvious atrophy of 
the quadriceps.  He said the left quadriceps measured as one-
half inch less than the right.  The veteran had a range of 
motion of the right knee of 0 to 130 degrees without pain.  
The veteran had a range of motion of 0 to 110 to 115 degrees 
for the left knee with pain that the examiner said was 
demonstrated by facial grimaces of the veteran.  The veteran 
also said he had pain at full extension.  The veteran was 
also tender at the medial and lateral joint lines and had 
mild crepitus of the left knee.  The examiner stated that the 
veteran had an increase in pain but no decrease in the range 
of motion with repetitive testing.  The veteran was said to 
be unable to bend or squat and walked with an obvious limp.  
The examiner said that x-rays demonstrated no bone or joint 
abnormality.  The diagnosis was left knee meniscal disease, 
status post surgery, with mild-moderate impairment.

The examiner added that the veteran's left knee disability 
primarily involved the muscles and joint structures of the 
knee.  He said the veteran had a mild to moderate impairment 
related to weakness, fatigability, and incoordination.  He 
said the veteran would be able to work in an occupation with 
a sedentary or light duty job.  The examiner also commented 
that the veteran had no visible signs of atrophy.  He noted 
the results of his measurements of the two quadriceps.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  The veteran's claim for a higher evaluation 
for his left knee disability is an original claim that was 
placed in appellate status by a notice of disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran has received staged ratings in this case.  As 
noted he was granted service connection in July 2002.  He had 
an initial noncompensable evaluation from July 9, 2001.  His 
disability evaluation was increased to 10 percent, under 
Diagnostic Code 5259, in May 2003.  This was from March 25, 
2002, to August 15, 2002.  The veteran's disability 
evaluation was increased to 20 percent, under Diagnostic Code 
5258, from August 16, 2002, to November 21, 2002, the date 
prior to the veteran's arthroscopic surgery.  

The veteran was assigned a 100 percent evaluation, under 
Diagnostic Code 5258, for the period from November 22, 2002, 
to January 31, 2003.  He was then given a 10 percent 
evaluation, under Diagnostic Code 5259, from February 1, 
2003.

The veteran's disability evaluation was later increased to 20 
percent, from February 1, 2003, in October 2004.  The RO 
again relied on Diagnostic Code 5258 for evaluating the 
disability.

The veteran has complained that he suffers from instability 
of the left knee.  He was diagnosed with a tear of the ACL 
and MCL in service in 1990 and his disability has been 
characterized as involving tears of both the ACL and MCL.  
Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a (2007).  

Despite the SMR entries regarding a tear of the ACL and MCL 
in 1990, the 1994 operation report specifically noted that 
the ACL was intact.  The September 2002 MRI report said that 
the cruciate and collateral ligaments were intact.  Likewise, 
the several VA examination reports and outpatient treatment 
records have not reported objective evidence of instability.  
However, a VA examiner did say there was mild lateral 
instability at the time of the VA examination in May 2006.

The Board notes that Diagnostic Code 5257 provides for a 10 
percent evaluation where there is a slight impairment.  A 20 
percent evaluation is warranted where there is a moderate 
impairment.  Finally, a 30 percent evaluation is for 
consideration where the impairment is found to be severe.  

The evidence of record does not support consideration of a 
disability evaluation under Diagnostic Code 5257 prior to the 
results of the VA examination in May 2006.  This conclusion 
is supported by the medical evidence of record.  As of May 
2006, the veteran was already in receipt of a 20 percent 
disability evaluation.  The evidence of record does not 
demonstrate that the veteran suffered from severe instability 
to warrant the assignment of a 30 percent disability 
evaluation at that time.  His instability was described by 
the examiner as mild.  The Board is aware that the veteran 
wears a knee brace.  However, the objective evidence of 
record does not show that he has instability in the absence 
of the knee brace, at least any evidence to show that he has 
severe instability.  Therefore, the Board does not find any 
basis to assign a disability evaluation in excess of 20 
percent for instability of the left knee at any time during 
the pendency of the appeal.  

The Board notes that the VA examiner from August 2004 said 
that x-rays showed evidence of minimal osteophyte formation 
along the lateral joint line.  However, the actual radiograph 
report from that x-ray did not report any evidence of 
osteophytes and said the left knee was normal.  Further, x-
rays of the left knee in April 2002 and May 2003 were said to 
be normal.  Also, the September 2002 MRI of the left knee did 
not report any evidence of arthritis.  Finally, the 2006 VA 
examination found no evidence of arthritis.  Despite the 
comment from the VA examiner in August 2004, the 
preponderance of the evidence is against a finding of 
arthritis of the left knee, especially by x-ray evidence.  
Thus, there is no basis to consider the veteran for a 
disability evaluation under Diagnostic Codes 5003-5010.  
38 C.F.R. § 4.71a.

The Board further finds that there is no evidence of 
ankylosis, favorable or unfavorable, or impairment of the 
tibia and fibula to warrant consideration of a higher 
evaluation under either Diagnostic Code 5256 or Diagnostic 
Code 5262 at any time.  38 C.F.R. § 4.71a.  A disability 
evaluation under genu recurvatum, Diagnostic Code 5263 is 
also not warranted by the evidence of record and the fact 
that 10 percent is the maximum schedular evaluation.  As will 
be shown, infra, the veteran's disability evaluation will be 
increased to 10 percent from the date of claim under a 
different diagnostic code.  

As stated, Diagnostic Code 5258 provides a 20 percent 
evaluation for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
Diagnostic Code 5259 provides for a 10 percent evaluation for 
symptomatic removal of semilunar cartilage.

The evidence supports a grant of 10 percent for the veteran, 
under Diagnostic Code 5259, from the date of claim, July 9, 
2001.  The rating criteria do not provide a description of 
how symptomatic the veteran must be to warrant the 10 percent 
evaluation.  He presented evidence of his prior meniscectomy 
in 1994 with his claim in 2001.  The veteran was symptomatic 
in that he complained of pain, as evidenced in the VA 
treatment records.  The Board, in resolving all reasonable 
doubt in favor of the veteran, finds that a 10 percent 
evaluation is warranted from July 9, 2001.  This is the 
maximum schedular evaluation available under that diagnostic 
code.  

The evidence does not support an evaluation in excess of 10 
percent prior to August 16, 2002.  The veteran had subjective 
complaints of pain such as those noted in VA treatment 
records beginning in March 2002.  He later complained of, and 
was found to have diffuse tenderness and soft tissue swelling 
in an entry dated August 16, 2002.  This represented the 
first objective findings of increased symptomatology.  As 
such the RO increased the veteran's disability evaluation to 
20 percent under Diagnostic Code 5258 from the date the 
disability was first ascertainable for an increase in the 
disability - August 16, 2002.  The 20 percent evaluation 
represented the maximum schedular evaluation available under 
Diagnostic Code 5258.

The veteran had surgery on November 21, 2002, and received a 
100 percent disability evaluation from that date through 
January 31, 2003.  He was then assigned a 20 percent 
disability evaluation, under Diagnostic Code 5258, from 
February 1, 2003.

As noted, the 20 percent evaluation is the highest schedular 
evaluation available under that diagnostic code.  The Board 
has reviewed all but the range of motion diagnostic codes, 
such as Diagnostic Code 5256, 5257, and 5262, that could 
provide a disability evaluation in excess of 20 percent at 
any time and determined that they are not applicable in the 
veteran's case.  

In regard to range of motion, Diagnostic Code 5260 provides 
ratings based on limitation of flexion of the leg.  Flexion 
of the leg limited to 60 degrees is evaluated as 
noncompensable; flexion of the leg limited to 45 degrees is 
evaluated 10 percent disabling; flexion of the leg limited to 
30 degrees is evaluated 20 percent disabling; and flexion of 
the leg limited to 15 degrees is evaluated 30 percent 
disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is evaluated as noncompensable; extension of the leg 
limited to 10 degrees is evaluated 10 percent disabling; 
extension of the leg limited to 15 degrees is evaluated 20 
percent disabling; extension of the leg limited to 20 degrees 
is evaluated 30 percent disabling; extension of the leg 
limited to 30 degrees is evaluated 40 percent disabling; and 
extension of the leg limited to 45 degrees is evaluated 50 
percent disabling.  38 C.F.R. § 4.71a.  

The Board notes that a normal range of motion of the knee is 
considered to be from 0 degrees extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II (2007).  In 
addition, separate ratings may be granted based on limitation 
of flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint.  See 
VAOPGCPREC 9-04.

There were no ranges of motion measurements of record for the 
current claim prior to August 16, 2002.  The veteran was 
noted to have "good" range of motion at the time of the 
August entry but no specific measurements were provided to 
allow for consideration of an evaluation under Diagnostic 
Codes 5260 and 5261.  

The outpatient entry from September 3, 2002, noted that the 
veteran had had relief from his prior surgery but was now 
experiencing some pain and that his knee was locking up 
again.  There was tenderness at the medial and lateral joint 
lines and a range of motion of 0 to 110 degrees.  The 
evidence did not support a compensable disability evaluation 
for loss of flexion or extension.

An outpatient entry from October 23, 2002, noted a decrease 
in range of motion without further description.  The veteran 
had his first VA examination on that date.  The veteran 
reported an increase in his level of pain.  He said his knee 
did not lock but it popped.  He also said it did not swell to 
any great extent but that his pain limited his motion.  The 
veteran was noted to have a range of motion of 0 to 60 
degrees but with pain from 30 to 60 degrees.  The examiner 
described the pain as significant.  There was no swelling or 
instability.  

The Board notes that if the veteran's limitation of flexion 
is considered to be to 30 degrees because of the pain, he 
would satisfy the criteria for a 20 percent evaluation under 
Diagnostic Code 5260.  There is already a 20 percent 
evaluation in effect as of August 16, 2002.  The evidence 
does not demonstrate a limitation to 15 degrees that would 
allow for a 30 percent evaluation, or a higher evaluation 
than 20 percent, prior to August 16, 2002, or prior to the 
100 percent evaluation from November 21, 2002.  

Further, the range of motion noted in the record subsequent 
to the 100 percent evaluation, or from February 1, 2003, also 
do not support an evaluation in excess of 20 percent for 
either limitation of flexion or extension.  

However, the Board must consider whether the veteran's 
symptomatology would allow for a separate disability 
evaluation for either limitation of flexion or extension at 
any time during the pendency of the appeal.  See VAOPGCPREC 
9-98.  

In essence, the range of motion measurements in this case are 
noted in VA treatment records dated September 3, 2002, and 
December 3, 2002, and VA examination reports of October 2002, 
August 2004, and May 2006.  

The veteran was noted to complain of left knee pain with a 
range of motion of 0 to 110 degrees in September 2002.  He 
also complained of left knee pain and had a range of motion 
of 0 to 60 degrees with painful motion from 30 to 60 degrees 
at the time of his VA examination in October 2002.  The 
limitation of motion noted in September 2002 would not 
constitute a compensable disability evaluation under 
Diagnostic Codes 5260 or 5261.  The limitation of motion, 
noted on the examination of October 23, 2002, does present 
evidence of a limitation of flexion to 30 degrees.  As such a 
separate 20 percent evaluation for the veteran's left knee 
disability, characterized as a limitation of extension, is 
warranted from that time.  

The veteran had a range of motion of-5 degrees of extension 
and 90 degrees of flexion on December 3, 2002.  The range of 
motion would provide for a noncompensable evaluation for 
limitation of extension under Diagnostic Code 5261.  However, 
this measurement was taken during the 100 percent evaluation 
allowed under 38 C.F.R. § 4.30.  The limitation of extension 
was not reported in later medical records.  

In August 2004, the veteran was reported to have an active 
range of motion of 0 to 85 degrees, and a passive range of 
motion of 0 to 135 degrees for his left knee.  His range of 
motion in May 2006 was 0 to 110/115 degrees with pain noted 
on full extension.  The results of those examinations would 
not warrant the assignment of a separate compensable 
disability evaluation for either limitation of flexion or 
extension.  

The Board notes that, aside from the December 2002 outpatient 
entry, the VA examination of August 19, 2004, was the first 
evidence of record that addressed the veteran's range of 
motion since the VA examination of October 2002.  The results 
of the August 2004 examination do not demonstrate a 
compensable level of disability for either limitation of 
extension or flexion.  Accordingly, the veteran would no 
longer be entitled to a 20 percent evaluation for his 
limitation of flexion from the date of the examination, 
August 19, 2004.

In this case, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
See 38 C.F.R. § 4.71a; see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  

The veteran's left knee disability clearly became more 
symptomatic as reported in the outpatient entry of August 
2002.  The increase was again noted by both the outpatient 
entry and VA examination report of October 2002.  The veteran 
had surgery on his left knee to address the increase in 
symptomatology on November 21, 2002.

The veteran's increase in symptomatology is addressed by the 
10 percent evaluation provided under Diagnostic Code 5259 
prior to August 2002.  The veteran's pain is part of the 
consideration of his being symptomatic.  Prior to that date 
he had complaints of off and on pain.  There was no 
demonstrable evidence of findings such as weakness, 
fatigability, or weakened movement.  His disability 
evaluation was increased to 20 percent with evidence of 
swelling, and pain in August 2002.  The veteran's symptoms 
increased in October 2002, just prior to his surgery.  The 
Board recognized the increase in symptoms by providing for a 
separate disability evaluation for limitation of flexion from 
the time of the VA examination in October 2002.  The 
veteran's subjective complaints of pain, and instability, are 
compensated for in his staged evaluations prior to his 
surgery.

In the period after his surgery, the veteran is still 
evaluated for his knee at the 20 percent level under 
Diagnostic Code 5258 and for limitation of flexion under 
Diagnostic Code 5260 up to August 19, 2004.  The evidence of 
record shows that the veteran continued to have subjective 
complaints of pain and weakness on several isolated 
outpatient entries and at the time of his examination.  The 
August 2004 examiner reported that there was some evidence of 
atrophy, and that there appeared to be a moderate increase in 
the loss of motion after repetitive movement, secondary to 
pain and fatigue.  However, the veteran's 20 percent 
disability evaluation under Diagnostic Code 5258 provides for 
consideration of pain as part of the disability evaluation.  
Further, even though it was reported that the veteran did 
have a decrease in range of motion with repetitive testing, 
the limitation of active motion did not rise to a compensable 
level, and was clearly improved from that at the time of the 
VA examination in October 2002.  

The veteran reported that he believed he suffered an 
additional "25%" limitation of motion/functional impairment 
with a flare-up at the time of his VA examination in May 
2006.  However, the veteran had a range of motion of 0 to 
110/115 degrees.  The examiner noted that the veteran had an 
increase in pain but no decrease in the range of motion after 
repetitive testing.  The examiner described the veteran's 
left knee disability, in total, as a mild to moderate 
impairment that was related to weakness, fatigability, and 
incoordination.  The Board finds that the evidence does not 
demonstrate that an increase is warranted under 38 C.F.R. 
§§ 4.40, 4.45, or DeLuca.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  There is no evidence of the veteran 
being hospitalized at any time for his service-connected left 
knee disability other than his surgery in November 2002.  He 
had limited outpatient treatment of his left knee disability 
both prior to, and after, his surgery.  The veteran's 
employment was through an agency and he would work different 
jobs as provided through that agency.  He has not alleged 
that he has been unable to work because of his left knee 
disability outside of the period for his surgery in November 
2002.  There is no evidence that the manifestations of the 
disability are unusual or exceptional. Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits to 
warrant different findings than those expressed, supra.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the appellant and any representative 
of any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the appellant and which portion VA will attempt 
to obtain on the appellant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; (3) 
inform the appellant about the information and evidence the 
appellant is expected to provide; and (4) request or tell the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that during the pendency of this appeal the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The veteran submitted his claim in July 2001.  He provided 
information on several sources of records for the RO to 
contact.

The RO wrote to the veteran in September 2001.  He was 
informed of what VA would do to assist him in developing his 
claim.  He was advised as to what evidence was required to 
substantiate his claim for service connection and the types 
of evidence that would tend to support his claim.  The 
veteran was informed of what information and evidence he was 
to provide and that which VA would provide.  While the letter 
did not explicitly ask that the appellant provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  

The RO wrote to the veteran in November 2001 and asked for 
specific authorization to obtain records from Prattville and 
UAB.  The veteran provided the requested authorizations that 
same month.  The RO contacted both facilities in January 2002 
and again in April 2002.  Of record are two responses from 
UAB stating that they had no records for the veteran.  The 
first was received in February 2002 and the second in April 
2002.  Pratville also provided a negative response in April 
2002.  The RO also attempted to obtain records from Maxwell 
AFB without success.

The RO wrote to the veteran in April 2002.  He was informed 
that no records had been obtained from the two private 
facilities and notified him that he should obtain them.  

His claim for service connection was substantiated in July 
2002 when he was granted service connection, assigned a 
noncompensable disability evaluation and assigned an 
effective date.  The veteran had not sought a specific 
disability rating or a particular effective date as a part of 
his original claim.  As a result of the grant of service 
connection and the assignment of a specific disability rating 
and effective date, section 5103(a) notice was no longer 
required.  See Dingess, 19 Vet. App. at 490.

The veteran expressed disagreement with the disability 
evaluation assigned and was issued a statement of the case 
(SOC) in that regard in May 2003.  He appealed the decision 
in that same month.

The RO wrote to the veteran regarding the downstream element 
of a higher initial evaluation in July 2003.  He was informed 
of what evidence was required to establish entitlement to a 
higher evaluation.  He was advised as to what VA would do in 
the development of his case and what he was responsible for.  
He was informed of the evidence of record and the procedural 
posture of the case.  

The Board remanded the veteran's case for additional 
development in May 2004.  The RO again provided notice to the 
veteran on what was required to establish entitlement to a 
higher evaluation in August 2004.  

Additional evidence was developed in the case.  The veteran 
was issued supplemental statements of the case (SSOCs) that 
addressed the evidence of record but confirmed the continued 
denial of the veteran's claim in October 2004 and January 
2007, respectively.  

The veteran was issued the notice addressed in Dingess in 
March 2006.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection.  He was 
provided such notice prior to the initial unfavorable 
determination in his case.  The veteran was provided with the 
notice addressed by the Court in Dingess.  The Board finds 
that any deficiency in the timing of the notice, or content, 
is harmless error in light of the re-adjudication of the 
claim and the result of the re-adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's SMRs were obtained.  He submitted evidence from 
a private source.  He identified VA treatment sources and the 
records were obtained.  Additional VA records were also 
obtained.  He was afforded VA examinations and testified at a 
Board hearing.  The veteran was advised of the unavailability 
of records from three different facilities.  He was afforded 
the opportunity for a second hearing but did not ask for the 
hearing.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a 10 percent evaluation for anterior cruciate 
ligament, with medial collateral ligament tear, of the left 
knee from July 9, 2001, is granted subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent, prior 
to August 16, 2002, is denied.

Entitlement to an evaluation in excess of 20 percent, prior 
to, or after August 16, 2002, is denied.  

Entitlement to a staged evaluation of 20 percent for 
limitation of flexion of the left knee, for the period from 
October 23, 2002, to August, 18, 2004, is granted subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


